NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 06a0730n.06
                             Filed: October 4, 2006

                                        Nos. 05-1211/05-1472

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT


DUANE MONTGOMERY,                                     )
                                                      )
        Plaintiff-Appellant,                          )
                                                      )
v.                                                    )    ON APPEAL FROM THE UNITED
                                                      )    STATES DISTRICT COURT FOR THE
CITIBANK, N.A.,                                       )    EASTERN DISTRICT OF MICHIGAN
                                                      )
        Defendant-Appellee.                           )



        Before: MARTIN and DAUGHTREY, Circuit Judges, and REEVES,* District Judge.


        PER CURIAM. This litigation began in the bankruptcy court, following attempts by

defendant Citibank to foreclose on plaintiff Duane Montgomery’s home for non-payment

on Montgomery’s mortgage note. In defense of the threatened foreclosure, Montgomery

filed three law suits in Michigan state court, pursued four appeals to the state appellate

court, applied for leave to the state supreme court, filed four bankruptcy petitions, and

sought three appeals to the district court. It is the last two of these actions – two decisions

by the bankruptcy court and the subsequent affirmances by the district court – that are the

subject of the consolidated appeal currently before us. However, the plaintiff has failed to

file an appropriate joint appendix in this court, in violation of Sixth Circuit Rule 30. We are,



        *
         The Hon. Danny C. Reeves, United States District Judge for the Eastern District of Kentucky, sitting
by designation.
Nos. 05-1211/05-1472
Montgomery v. Citibank

therefore, authorized to dismiss the appeal pursuant to Rule 30(m), and because it

appears that these appeals are simply one more stage of the dilatory litigation described

by the district court in its order of May 6, 2005, we elect to do so.


       The appeals are DISMISSED and the cases are REMANDED to the district court

for further proceedings on the question of sanctions in Civil Action No. 05-CV-70009-BAF-

DAS.




                                            -2-